F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            June 28, 2005
                                   TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

 KENNETH HARTFIELD,

          Petitioner-Appellant,
                                                         No. 04-3352
 v.
                                                  (D.C. No. 03-CV-3191-JTM)
                                                           (D. Kan.)
 CHARLES SIMMONS; PHIL KLINE,

          Respondents-Appellees.


                                      ORDER


Before EBEL, McKAY and HENRY, Circuit Judges.


      Petitioner-Appellant Kenneth Hartfield appeals 1 the district court’s decision

denying him habeas relief, see 28 U.S.C. § 2254, from his Kansas convictions for

aggravated kidnapping, aggravated criminal sodomy and rape. On appeal,

Hartfield argues that 1) there was insufficient evidence to support any of his

convictions; 2) his attorney provided ineffective representation; 2 and 3) the trial

      1
            The district court granted Hartfield’s request to proceed in form
pauperis. See 28 U.S.C. § 1915(a)(1). That status continues on appeal. See Fed.
R. App. P. 24(a)(3).
      2
              On appeal, Hartfield specifically argues that his trial attorney was
ineffective for failing to 1) use Officer Naasz’s police report to impeach the
officer’s testimony; 2) object to Nurses Schunn’s and Rosenberg’s testimony;
3) use police reports to rebut Detective Trollope’s testimony; 4) object to the
prosecutor’s remarks made during closing argument; and 5) recall the victim as a
                                                                         (continued...)
judge failed to hold a hearing to determine whether Hartfield’s seven-year-old

daughter’s testimony was in accord with Kan. Stat. Ann. § 60-460(dd).

      To pursue this appeal, Hartfield must first obtain a certificate of

appealability (COA). See 28 U.S.C. § 2253(c)(1)(A). To be entitled to a COA,

Hartfield must make a “substantial showing of the denial of a constitutional

right.” Id. § 2253(c)(2). And to make this showing, he must establish that

“reasonable jurists could debate whether (or for that matter, agree that) the

petition should have been resolved [by the district court] in a different manner or

that the issues presented were adequate to deserve encouragement to proceed

further.” Slack v. McDaniel, 529 U.S. 473, 483-84 (2000) (quotations omitted).

After carefully considering Hartfield’s arguments and the entire record, we

conclude Hartfield has failed to make a sufficient showing that he is entitled to

COA on any of his claims. Therefore, we DISMISS this appeal.


                                        ENTERED FOR THE COURT



                                        David M. Ebel
                                        Circuit Judge


      2
       (...continued)
rebuttal witness. In his § 2254 petition, Hartfield argued that his trial counsel
was ineffective for 1) allowing Officer Naasz, Detective Trollope and Nurses
Schunn and Rosenberg to give false testimony; 2) permitting trial court and
prosecutorial misconduct; and 3) failing to call an eyewitness.

                                         -2-